Order entered January 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01750-CV

  IN RE FREDERICK D. TODD, II, M.D., AND FREDERICK D. TODD, II, M.D., P.A.
      D/B/A ARLINGTON NEUROLOGICAL & SPINE ASSOCIATES, Relators


                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-16167-F

                                           ORDER
       The Court has before it Real Party in Interest’s Unopposed Motion for Extension of Time to

File Response Brief. The Court GRANTS the motion to extend time to file a response to the petition

for writ of mandamus. The Court ORDERS Real Party in Interest and Respondent to file any

responses by February 12, 2014.




                                                      /s/   JIM MOSELEY
                                                            JUSTICE